                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7
                                         MARIA LUISA GARCIA-GARCIA,
                                   8                                                         Case No. 5:18-cv-02422-EJD
                                                         Plaintiff,
                                   9                                                         ORDER DENYING MOTION FOR
                                                  v.                                         RECONSIDERATION
                                  10
                                         UNITED STATES OF AMERICA,                           Re: Dkt. No. 26
                                  11
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          By order dated October 10, 2018, the Court held that Plaintiff’s FTCA claim was time-

                                  14   barred, having been filed more than six months after Plaintiff received notification of the

                                  15   Department of Health and Human Services’ denial of her claim for negligence. Dkt. No. 23. A

                                  16   Judgment was issued the same day. Dkt. No. 24. Plaintiff moves for reconsideration, asserting for

                                  17   the first time that a serious illness and treatment constitute grounds for applying equitable tolling.

                                  18          Trial courts have the inherent power to reconsider, set aside, or amend interlocutory orders

                                  19   at any time prior to the entry of a final judgment. Fed. R. Civ. P. 54(b). Pursuant to Civil Local

                                  20   Rule 7-9(a), motions for reconsideration may not be filed without leave of court. There are three

                                  21   recognized grounds for reconsideration:

                                  22                   (a) That at the time of the motion for leave, a material difference in
                                                           fact or law exists from that which was presented to the Court
                                  23                       before entry of the interlocutory order for which reconsideration
                                                           is sought. The party also must show that in the exercise of
                                  24                       reasonable diligence the party applying for reconsideration did
                                                           not know such fact or law at the time of the interlocutory order;
                                  25                       or
                                  26                   (b) The emergence of new material facts or a change of law
                                                           occurring after the time of such order; or
                                  27

                                  28   Case No.: 5:18-cv-02422-EJD
                                       ORDER DENYING MOTION FOR RECONSIDERATION
                                                                        1
                                   1
                                                      (c) A manifest failure by the Court to consider material facts or
                                   2                      dispositive legal arguments which were presented to the Court
                                                          before such interlocutory order.
                                   3

                                   4   Civil Local Rule 7-9(b).

                                   5          Here, Plaintiff has not made the requisite showing to warrant reconsideration on any of the

                                   6   three grounds. A motion for reconsideration may not be used to raise arguments or present

                                   7   evidence for the first time when they could reasonably have been raised earlier. Kona Enterprises,

                                   8   Inc. v. Estate of Bishop, 229 F.3d 877, 890 (9th Cir. 2000) (citation omitted).

                                   9          Plaintiff’s motion for reconsideration is DENIED.

                                  10          IT IS SO ORDERED.

                                  11

                                  12   Dated: December 11, 2018
Northern District of California
 United States District Court




                                  13                                                    ______________________________________
                                                                                        EDWARD J. DAVILA
                                  14                                                    United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28   Case No.: 5:18-cv-02422-EJD
                                       ORDER DENYING MOTION FOR RECONSIDERATION
                                                                        2
